Citation Nr: 1502674	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, a bipolar disorder, and a psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from March 2004 to January 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied service connection for major depression and psychosis with anxiety, substance abuse, fear of bodily harm, threat to the physical integrity of life, recurrent dreams, avoiding activities, and outbursts of anger.

In November 2013, the Veteran testified during a hearing at the RO before the Board.  A transcript of the hearing is of record.

The Veteran's claim on appeal was recharacterized as one for service connection for an acquired psychiatric disorder to include depression, a bipolar disorder, and a psychosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disability

The Veteran asserts that he has a psychiatric disability, the symptoms of which he first noticed several months before his discharge from active service.  See Board hearing transcript at pages 3 and 5.  He experienced a lack of interest, dissociation from friends, sleep problems, and a general overall dull feeling.  Id. at 3.  

The Veteran first noticed his symptoms shortly after an all-terrain vehicle (ATV) accident in which he injured his shoulder (for which he has service connection).  Id. at 5.  The Veteran stated that he flipped over while in the ATV and awoke in the back of a police car.  Id. at 11.  He had a head injury at that time but was not treated for it in service.  Id. at 5 and 11.  His symptoms of depression started soon after.  Id. at 6.  The Veteran first sought VA medical treatment for a psychiatric disability in April or May 2007, shortly after his discharge.  Id. at 3-4.

Service treatment records, dated since August 2004, reflect the Veteran's repeated treatment for alcohol abuse, but do not discuss treatment for a psychiatric disability.  A December 27, 2006 clinical record includes his complaint of right shoulder pain for five days and his history of riding on an ATV when it flipped.  He hit his head on the ground and fainted.  The Veteran did not seek medical care after the accident but experienced right shoulder pain.  He denied nausea and vomiting.  The assessment was a right shoulder separation.

Post-service VA medical records, dated from March 2007 to August 2012, describe the Veteran's repeated treatment for alcohol abuse.  In March 2007, he was assessed with alcohol dependency.  A January 13, 2011 discharge summary includes diagnoses of alcohol abuse, a mood disorder, not otherwise specified (NOS), and a history of depression, NOS.  Depression is included among his medical problems on February 24, 2010.  

A September 27, 2011 record includes Axis I diagnoses of a recurrent, severe major depressive disorder with psychotic features, and alcohol dependence.  An October 2011 discharge summary reflects diagnoses of alcohol dependence and depression, NOS.  January 9 and February 22, 2012 records include Axis I diagnoses of alcohol dependence; bipolar depressed, while a June 28, 2012 record reflects diagnoses of alcohol dependence and a major depressive disorder.  In an August 13, 2012 record, a physician speculated if the Veteran's behavior was paranoia and related to his history of psychosis.

Under the Veterans Claims Assistance Act, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83. 

The record contains competent evidence of a current psychiatric disability, variously diagnosed as depression, a major depressive disorder, and a bipolar disorder.  The Veteran's reports suggest that the psychiatric disability may be related to service.  An examination is needed to determine whether the current disease is related to a disease or injury in service.

Records

In the Veteran's July 11, 2012 notice of disagreement, he reported that he became depressed while stationed overseas that led to his alcohol abuse, but he did not go to sick call for treatment of his problems.  The Veteran stated "there is evidence of these problems within my 201 file."  Efforts should be made to obtain the Veteran's service personnel records (201 file).

A September 20, 2011 VA medical record includes the Veteran's report of recent inpatient treatment at Muskogee Hospital for alcohol detoxification and psychotic episodes.  Another record dated that day indicates that he reported inpatient treatment at a Florida hospital.  Efforts should be made to obtain these private treatment records.  VA is required to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A(b), (c) (West 2014).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Muskogee, and at the VA Tulsa Outpatient Clinic, dated since August 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records (201 file).

2.  Request that the Veteran complete authorizations for VA to obtain all private medical records regarding his inpatient treatment at a Florida hospital, and at Muskogee Hospital for alcohol detoxification and psychotic episodes.  If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.  If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Muskogee and VA Tulsa Outpatient Clinic dated since August 2012, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4.  After completing the development requested above, schedule the Veteran for a VA psychiatric examination, to determine the etiology of any psychiatric disability found to be present.  All clinical findings should be reported in detail.  The claims files should be made available to the examiner prior to the examination.  The examiner is requested to answer the following:

a.  has the Veteran had a major depressive disorder, bipolar disorder, a psychosis, or another psychiatric disorder, at any time since 2011? 

b.  If so, is it as likely as not that the Veteran's major depressive disorder, bipolar disorder, psychosis, or other psychiatric disorder, is the result of a disease or injury in active service, or had its onset in such service including the notations in the December 27, 2006 record (indicating that he hit his head and fainted after an ATV accident)?

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




